                     United States District Court
                      District of Massachusetts

                                   )
UNITED STATES of AMERICA,          )
                                   )
          v.                       )     Criminal Action No.
                                   )     18-10243-NMG
QUANTAE ELMORE,                    )
                                   )
          Defendant.               )
                                   )

                          MEMORANDUM & ORDER

GORTON, J.

     Defendant Quantae Elmore (“Elmore” or “defendant”) has been

indicted on one count of Felon in Possession of a Firearm and

Ammunition in violation of 18 U.S.C. § 922(g)(1).      The

indictment also includes a criminal forfeiture allegation.

     Before the Court is defendant’s motion to suppress a loaded

gun and ammunition obtained during a Terry stop and frisk in

May, 2018.     For the reasons that follow, that motion will be

denied.

I.   Background

     A.   The Earlier Shootings

     In the early morning of May 4, 2018, a member of the

Orchard Park (“OP”) gang was shot.      A subsequent investigation

of that shooting by officers revealed that there was a potential

split between the OP and Heath Street (“HS”) gangs which had

previously been aligned.


                                  -1-
    Around 9:40 P.M. that evening, several people were shot

inside a housing complex in Jamaica Plain that was frequented by

HS members.   As a result of the two shootings, four police

officers from the Boston Police Department’s Youth Violence

Strike Force were sent to patrol the Orchard Gardens Housing

Development in Roxbury’s Dudley Square.     That area is associated

with the OP gang.    The officers were sent to investigate OP’s

possible connection to the shooting in Jamaica Plain.

    B.   The Police Officers’ Observations and Surveillance
         Video of the Stop and Frisk

    Around 9:55 P.M., the officers arrived at the Orchard

Gardens Housing Development in an unmarked vehicle.     They

traveled along Ziegler Street in the direction of Winslow Street

with their lights activated.    As they passed Winslow Street,

they noticed a white Scion with two African-American males

identified as Geovonnie Mitchell (“Mitchell”) and Alex Slaughter

(“Slaughter”) walking toward the car.     The officers knew

Mitchell was a member of OP.

    The officers briefly stopped their vehicle next to the

white Scion but then continued down Ziegler Street.     At about

that time, the officers were informed, via radio transmission,

that a small white vehicle occupied by an African-American male

was seen speeding away from the Jamaica Plain shooting 15

minutes earlier.    Another transmission over a different channel


                                 -2-
broadcast noted that the suspect was seen wearing a grey hooded

sweatshirt but Officer Antoine Ramos (“Officer Ramos”), who was

driving the police cruiser, testified that he was unaware of

that detail that night.     The officers circled back around the

block to investigate the white Scion and the individuals of

interest.

    A surveillance video shows that shortly after the officers

made their initial pass on Ziegler Street, Elmore, an African-

American male, was dropped off near the intersection of Dudley

Street and Greenville Street by a friend.     The video shows

Elmore walking along Winslow Street toward Ziegler Street while

talking on a cellphone.     He was wearing a black T-shirt and

khaki pants but no sweatshirt.    He was walking somewhat behind a

group of other young men.

    The group of men and Elmore then turned right onto Ziegler

Street and approached the white Scion.     Elmore stopped next to

the car and Slaughter opened the passenger door.     Elmore leaned

inside the vehicle while still talking on his cellphone.     The

group was still gathered around the Scion when the unmarked

cruiser turned back onto Ziegler Street and Officer Ramos

immediately activated the lights as they approached the car.

    Officer Ramos contends that he observed a group of known OP

and Vine and Forest Street (“VnF”) gang members surrounding the

Scion.   He also credibly testified that he observed Elmore, who

                                  -3-
he knew from prior encounters with police, standing next to the

car.    Officer Ramos knew Elmore to be a member of the VnF gang

which was closely aligned with OP.      He was also aware that

Elmore had prior firearm arrests.      Officer Ramos testifed that

as the cruiser approached the Scion, he observed Elmore look at

their vehicle with an alarmed expression and immediately grab at

the front of his waistband.

       According to Officer Ramos, Elmore then turned and walked

away from the group of young men.      The cruiser stopped directly

behind the Scion and the officers immediately got out and

approached the group.    They were in plain clothes but wearing

tactical vests with “Boston Police” displayed on the front.

Most of the group of young men started walking back toward

Winslow Street while Elmore continued in the opposite direction

toward Bethune Street.

       Officer Ramos testified and the surveillance video confirms

that Elmore looked back at the officers several times as he

walked away.   According to Officer Ramos, Elmore made several

more adjustments to the front waist area of his pants with one

or both hands as he walked away.     In his affidavit Elmore denies

that he grabbed the front of his waistband but the surveillance

videos show that three times Elmore had his left hand down near

his front waistband while he held the cellphone in his right

hand.    It is unclear from the footage, however, whether Elmore

                                 -4-
ever grabbed his front waistband with both hands during the

encounter with the officers.

    Based on his training, experience and knowledge of Elmore’s

criminal history, Officer Ramos suspected that Elmore was

carrying a weapon.    He testified that Elmore’s grabbing of the

front of his waistband was consistent with someone attempting to

secure a firearm.    Officer Ramos testified that he called out to

Elmore as he walked, Elmore looked back, took a few more steps

away from them and then stopped while still holding his

cellphone in his right hand.

    The surveillance video shows that Elmore reached a shaded

area on the sidewalk next to a parked white truck.    Although the

next sequence is not visible in the video, Officer Ramos

testified that Elmore then grabbed at his waistband again with

both hands, said something to the effect of “oh, nah” and that

Ramos then observed a bulge consistent with a gun in the front

waist area of defendant.    Based on what he saw, Officer Ramos

approached Elmore to frisk him for a weapon.    He testified that

he reached for the front waistband of Elmore and felt what he

knew to be a firearm.    He then alerted the other officers to the

presence of a firearm and he and another officer grabbed Elmore

and took him to the ground as other officers approached.    They

placed Elmore in handcuffs and removed a loaded Smith & Wesson

revolver from his waistband.

                                 -5-
    In August, 2018, defendant was indicted for being a felon

in possession of a firearm.   In March, 2019, he filed a motion

to suppress the gun and ammunition.

    C.   The Parties’ Arguments

    Elmore claims that the gun and ammunition were seized as a

result of an unlawful stop and frisk.   He contends that the

officers lacked reasonable suspicion to stop or frisk him

because 1) the surveillance video shows that he never grabbed at

his waistband with both hands or otherwise acted suspiciously,

2) the officers stopped defendant primarily on the basis of his

race and gender and 3) gang affiliation in a high-crime area is

insufficient to provide reasonable suspicion for a Terry stop.

    The government responds that the officers had reasonable

suspicion to stop and frisk Elmore based on the following: 1)

the two suspected gang-involved shootings earlier that day,

including the one that had occurred only 15 minutes before the

encounter; 2) Elmore’s presence near a car matching the

description of the vehicle seen at the most recent shooting; 3)

his presence in a high-crime area linked to one of the gangs

suspected to have been involved in the earlier shootings; 4) his

criminal history and known gang affiliation; 5) his alarmed

expression and sudden movement away from the suspect vehicle

upon the officers’ approach; and 6) his grabbing at his

waistband several times throughout the police interaction.

                                -6-
II.   Motion to Suppress

      A.    Legal Standard

      Even without probable cause to make an arrest, police

officers may conduct a brief investigatory stop for the purposes

of crime prevention and detection. Terry v. Ohio, 392 U.S. 1, 22

(1968).     Such encounters must be justified at their inception.

United States v. Pontoo, 666 F.3d 20, 26 (1st Cir. 2011).     They

are justified if the officer has “reasonable, articulable

suspicion that criminal activity is afoot.” United States v.

Romain, 393 F.3d 63, 71 (1st Cir. 2004).

      In making a reasonable-suspicion determination, a court

      must look at the totality of the circumstances . . .
      to see whether the detaining officer has a
      particularized and objective basis for suspecting
      legal wrongdoing . . . . [O]fficers [may] draw on
      their own experience and specialized training to make
      inferences from and deductions about the cumulative
      information available to them.

United States v. Arvizu, 534 U.S. 266, 273 (2002) (internal

quotation marks and citations omitted); United States v. Trullo,

809 F.2d 108, 111 (1st Cir. 1987) (stating that “the

circumstances before [the officer] are not to be dissected and

viewed singly; rather they must be considered as a whole”

(alteration in original) (citing United States v. Magda, 547

F.2d 756, 758 (2d Cir. 1976), cert. denied, 434 U.S. 878

(1977))).    Although an officer must rely on more than a hunch,



                                  -7-
the likelihood of criminal activity “need not rise to the level

required for probable cause.” Id.

    A stop within the meaning of the Fourth Amendment occurs

when police either physically restrain an individual or when an

individual submits to a “show of authority” by an officer.

United States v. Fields, 823 F.3d 20, 25 (1st Cir. 2016)

(explaining that a show of authority occurs when an officer

objectively communicates his or her intent to restrain the

individual’s freedom of movement and a reasonable person under

the circumstances would have believed that he or she was not

free to leave).

    Once an individual is lawfully stopped, an officer may

conduct a limited pat and frisk only if the officer has

reasonable suspicion that the individual is armed and dangerous.

United States v. Cardona-Vicente, 817 F.3d 823, 827 (1st Cir.

2016) (explaining that the constitutionality of a stop and of a

subsequent frisk must be analyzed separately); see also Terry,

392 U.S. at 30-31 (holding that officers, upon reasonable

suspicion, may “conduct a carefully limited search of the outer

clothing of such persons in an attempt to discover weapons which

might be used” against them).   The First Circuit Court of

Appeals has recognized that where a lawful stop involves an

unusually nervous individual suspected of unlawfully possessing

a firearm, the officer is not required to have separate

                                -8-
justification to conduct a frisk. United States v. Belin, 868

F.3d 43, 49-50 (1st Cir. 2017).

    If either the initial stop or subsequent frisk is unlawful,

any weapons or evidence seized as a result thereof must be

suppressed unless some exception to the exclusionary rule

applies. United States v. Camacho, 661 F.3d 718, 728-29 (1st

Cir. 2011).

    B.     Application

    The initial question is when the seizure of Elmore occurred

for purposes of the Fourth Amendment.      It is clear that the

seizure did not occur as soon as the officers got out of their

vehicle and yelled to him.      At that moment, defendant was still

walking away from the officers despite Officer Ramos’s calls to

him and thus he had not submitted to their show of authority.

See California v. Hodari D., 499 U.S. 621, 625-26 (1991).

Rather, the seizure occurred a few seconds later when defendant

finally stopped walking away and turned back toward the officers

in response to their commands.      The officers had clearly made a

show of authority at that point by getting out of their cruiser

with activated lights, chasing after Elmore and yelling at him

to stop.   A reasonable person in that situation would not have

felt free to leave.      Once Elmore finally submitted to that

display of authority, he was “seized” for purposes of the Fourth

Amendment.

                                   -9-
    The next issue is whether the officers had reasonable

suspicion under the totality of the circumstances to stop

defendant at that moment.   The Court finds that they did.

Defendant asserts that the officers primarily relied on his

status as a young, African-American male who was present in a

high-crime area to stop him for the suspected shooting.   Those

are not, however, the only facts that the officers relied upon.

    The officers were investigating a series of shootings in

which they suspected certain gangs to be involved.   They saw

known members of the suspected gangs surrounding a car that

matched the description of the vehicle that had left the scene

of the most recent shooting.   They saw Elmore, who had a prior

firearm arrest and was a known affiliate of the suspected gang,

among the group of known gang members speaking to one of the

individuals in the suspect vehicle.   When the officers

approached the group, Officer Ramos observed Elmore with an

alarmed expression on his face immediately walk away from the

group.   Those facts, even without considering Officer Ramos’s

additional assertion that he saw defendant grab at his waistband

several times, established a particularized, objective basis to

stop Elmore and investigate his knowledge of the recent

shooting.   There was ample reasonable suspicion to subject

Elmore to a Terry stop.



                               -10-
     The closer issue is, however, whether the officers had

reasonable suspicion to frisk Elmore after he was stopped.

Although there are some discrepancies between the allegations

contained in the police report and what happened at the scene,

both according to Officer Ramos and the surveillance videos, the

Court finds Officer Ramos’s testimony to be credible.     He

testified that Elmore grabbed at his waistband several times as

the officers approached the white Scion and after he walked

away.   The surveillance videos confirm that Elmore reached

towards his waistband several times and Officer Ramos testified

that defendant acted nervous, first exhibiting an unusually

alarmed expression when the cruiser approached and then saying

“oh, nah” several times when Officer Ramos called to him.

Finally, Officer Ramos asserts that he saw a bulge in the front

of Elmore’s pants when defendant finally turned around.        Those

observations, combined with Officer Ramos’s training and

experience and other known facts, provided more than reasonable

suspicion to frisk defendant for a weapon and thus that frisk

was lawful.




                               -11-
                             ORDER

    For the foregoing reasons, defendant’s motion to suppress

(Docket No. 66) is DENIED.



So ordered.



                               /s/ Nathaniel M. Gorton______
                               Nathaniel M. Gorton
                               United States District Judge

Dated June 11, 2019




                             -12-
